Title: To George Washington from Henry Pendleton, 10 January 1784
From: Pendleton, Henry
To: Washington, George



Dear Sir
Charleston [S.C.] January 10th 1784

I take the Liberty of Introducing to you Mr Shuttleworth a Gentleman of very ancient Family and Large fortune in England who arrived here in his own Yacht about two months since and proposed to make a kind of maritime tour thro’ America by sailing coastways and up the principal rivers as far as the Water will suffer his vessel to go; His Family in Yorkshire & Lancashire has several members in Parliament, all of whom have uniformly reprobated and opposed the Conduct of the English Ministers in the prosecution of the American War, and venerate the band of American patriots who have triumped over their flagitious designs, he is very desirous to pay his respects to the man who stands at the head of these, to whom he thinks England is nearly as much indebted for the preservation of her Liberties as America the loss of the Latter by Military Subjugation necessaryly producing that of the former by Ministerial power & Corruption. I have taken the Liberty to announce him, as he will sail up Potowmack by Mount Vernon as far as Alexandria.
Amid the General Joy and Congratulations which every where meet you from an Empire, almost entirely owing its Political existence to your Courage and Virtues, I beg leave to add my own, and to wish you every happiness of which human Nature is Capable. I request the honor of my most respectfull

Complts to Mrs Washington, & to be permitted to assure you that I am with every Sentiment of Respect & Esteem Yr Mo. Obedt and Most Hble Servt

Hy Pendleton

